Case 2:20-cv-09582-JFW-E Document 92-15 Filed 07/20/21 Page 1 of 5 Page ID #:2173




                    EXHIBIT N




                                    Exhibit N
                                      420
Case 2:20-cv-09582-JFW-E Document 92-15 Filed 07/20/21 Page 2 of 5 Page ID #:2174

                                  MILLER BARONDESS , LLP
                                             ATTORNEYS AT LAW
                                        1999   AVE NUE OF THE STARS
                                                 Sum 1000
                                      Los ANGELES, C ALIFORNIA   90067
                                           TEL: (310) 552-4400
                                           FAX: (310 ) 552- 8400
                                        WWW.M llLERBARO N DESS.COM




                                               May 11, 2021
                                                                          JASON H. TOKORO
                                                                          DIRECT DIAL: (310) 552-5226
                                                                          JTOKORO@MILLERBARONDESS.COM




  Luis Li
  Craig Jennings Lavoie
  Mari T. Saigal
  MUNGER, TOLLES & OLSON LLP
  350 South Grand Avenue, 50th Floor
  Los Angeles, CA 90071-3426

             Re: Bryant v. County of Los Angeles, et al. (Case No.: 2:20-cv-09582-JFW-E)

  Counsel:

         We write in response to your May 10, 2021 letter regarding Request for Production Nos.
  50 and 51 and metadata.

             Preliminary Statement/General Objections/Boilerplate Objections

          Your letter takes issue with the County’s inclusion of a preliminary statement, general
  objections, and “boilerplate” objections. As we have repeatedly discussed before, preliminary
  statements and general objections are standard practice in responding to written discovery.
  Moreover, despite your claims regarding “ambiguity,” the County was specific in its responses to
  each request, either (1) committing to conduct a search and produce relevant, non-privileged
  documents, or (2) standing on its objections, when appropriate. Moreover, Plaintiff included a
  preliminary statement, general objections, and boilerplate objections in her own responses—
  while also refusing to provide any substantive information or documents. Plaintiff cannot have it
  both ways.

             Request for Production No. 50

         RFP No. 50 calls for all documents and communications relating to “any and all Skelly
  hearings for Deputy Joey Cruz, Deputy Rafael Mejia, Deputy Michael Russell, Deputy Raul
  Versales, Deputy Douglas Johnson, Deputy Ruby Cable, Deputy Christopher Jauregui, Sergeant
  Travis Kelly, Sergeant Stephanie Shrout, Deputy Benjamin Sanchez, Fire Captain Tony
  Imbrenda, Fire Captain Brian Jordan, Fire Captain Arlin Kahan, Battalion Chief Michael
  Velazquez, Fire Fighter Jeffrey Duran, Deputy Fire Chief Anthony Marrone, or Battalion Chief
  Andrew Smith.”




  512747.2

                                                  Exhibit N
                                                    421
Case 2:20-cv-09582-JFW-E Document 92-15 Filed 07/20/21 Page 3 of 5 Page ID #:2175

 MILLER BARONDESS, LLP

     Luis Li
     May 11, 2021
     Page 2




             The County objected to this Request based on (i) the attorney-client privilege, work
     product, official information privilege or any other applicable privilege; (ii) the right to privacy
     under the U.S. Constitution and the California Constitution; (iii) confidential personnel records
     that are protected from disclosure under California Penal Code section 832.7(a); (iv) relevance;
     and (v) overbreadth in including individuals who are not defendants in this litigation.

            The County maintains its objections. Your letter argues that this request seeks relevant
     documents because the RFPs are aimed at (1) individual defendants in this action; (2) individuals
     whom the IA Report identified as having taken, shared, or received photos of the victims’
     remains; and/or (3) individuals the County identified in its interrogatory responses as having
     taken or shared one or more photos of the accident scene, including but not limited to photos of
     human remains at the accident scene.

             That explanation does not justify this Request. The relevant information from the
     documents called for by this request were covered by the production of the IAB Report and the
     internal investigations conducted by the Los Angeles County Fire Department. Any information
     about the disciplinary hearings themselves is irrelevant. Even if these documents were relevant
     (they are not), Plaintiff has articulated no basis for seeking personell files from individuals other
     than the Defendants in this action.

                Request for Production No. 51

            Reserving all rights and preserving all objections, Defendants will produce relevant
     insurance agreements by May 17, 2021.

                Metadata

              Finally, your letter takes issue with the County’s production of metadata in connection
     with its production of documents, specifically the custodian being listed as “Lasd.” Your letter
     states that this is problematic because it (i) makes it “sometimes” impossible to ascertain the
     author or recipient of an email; (ii) makes it impossible to see which custodians were searched,
     (iii) makes it more difficult to see if custodians deleted documents; and (iv) means the
     documents are not “readily usable.” Your only case citations in support of these contentions are
     out of district cases which are distinguishable from the facts here.1

                1
               Your first case, John B. v. Goetz, 879 F. Supp. 2d 787 (M.D. Tenn. 2010), merely stood
     for the proposition that the production of emails “must include metadata.” Id. at 881. Metadata
     was particularly important in John B “to understand what remedial measures the Defendants took
     after this Court’s repeated findings of the Defendants’ non-compliance with the Consent
     Decree.” Id. Here, of course, there was no consent decree, nor evidence of any non-compliance



     512747.2

                                                Exhibit N
                                                  422
Case 2:20-cv-09582-JFW-E Document 92-15 Filed 07/20/21 Page 4 of 5 Page ID #:2176

 MILLER BARONDESS, LLP

     Luis Li
     May 11, 2021
     Page 3




              Your contentions fail for several reasons. First, the County has produced the metadata
     and Electronically Stored Information (“ESI”) specifically asked for in your Request for
     Production, which is the County’s sole obligation. Courts have consistently held that a party is
     only obligated to produce metadata (or ESI) as is requested in the requests for production. See
     Bagdasaryan v. City of Los Angeles, No. 2:15-CV-01008 JLS (KESx), 2017 WL 10560536, at
     *10 (C.D. Cal. Nov. 1, 2017) (“[C]ourts have generally only ordered the production of metadata
     when it is sought in the initial document request and the producing party has not yet produced
     the documents in any form.”). “If the requesting party does not specify a form for producing
     ESI, the responding party must produce it in a form or forms in which it is ordinarily maintained
     or in a reasonably usable form or forms.” Aguilar v. Immigr. & Customs Enf't Div. of U.S. Dep't
     of Homeland Sec., 255 F.R.D. 350, 355 (S.D.N.Y. 2008).

             Here, the County followed the instructions set forth in Plaintiff’s Request for Production,
     Set Three regarding the metadata and ESI which should be provided for emails. The instructions
     stated that the production of emails must include “from, to, cc, bcc, sent date, sent time, subject,
     and text,” and that all documents or communications must include “custodian, Bates number
     beginning, Bates number ending, family range beginning, family range ending, and
     confidentiality designation, if any.” All that information has been provided, as shown quite
     clearly by the two examples you attached to your letter, and was produced as the emails are
     ordinarily maintained.

             You have also not established that your request would “yield useful information beyond
     that” which you already have. In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig.,
     No. CV-14MD-2542 VSB SLC, 2020 WL 1940557, at *2 (S.D.N.Y. Apr. 22, 2020) (declining to
     order production of metadata where requesting party failed to show that metadata would “yield
     useful information beyond that which the Plaintiffs already have”). The custodian for these
     emails was the Los Angeles County Sheriff’s Department, and you have the identity of everyone
     who sent or received the emails.




     with the same. And the County did include metadata with its production. In your second case,
     Eli Lilly & Co. v.Wockhardt Ltd., 2010 WL 2605855, (S.D. Ind. June 22, 2010), the court held
     that custodian information had to be provided when it was “lacking,” i.e., there was no custodian
     information provided. See id. at *5 (ordering party to “provide custodian information to
     [producing party] for the approximately 49,800 documents that [requesting party] believes lack
     custodian information”) (emphasis added). Custodian information is not lacking here. As your
     letter concedes, it has been provided.



     512747.2

                                               Exhibit N
                                                 423
Case 2:20-cv-09582-JFW-E Document 92-15 Filed 07/20/21 Page 5 of 5 Page ID #:2177

  MILLER BARONDESS, LLP

      Luis Li
      May 11, 2021
      Page 4




              In sum, “if a party wants metadata, it should [a]sk for it. Up front. Otherwise, if [the
      party] ask[s] too late or ha[s] already received the document in another form, [it] may be out of
      luck.” Aguilar, 255 F.R.D. at 357. The County will not be re-producing any documents.


                                                  Sincerely,




                                               Jason H. Tokoro

      JHT:eas
      cc:   Jonathan C. McCaverty




      512747.2

                                              Exhibit N
                                                424
